Citation Nr: 1825342	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for the residuals of a hip injury, secondary to service-connected chondromalacia of the right and left knees (knee disabilities).

2.  Entitlement to service connection for a bilateral hip disability, secondary to service-connected knee disabilities. 

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected knee disabilities. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  Stephen Vaughn, Agent

ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to April 1974, during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wasco, Texas. 

The Board has broadened and re-characterized the service connection claim for the residuals of a hip injury, secondary to service-connected chondromalacia of the right and left knees, to one for a bilateral hip disability, secondary to service-connected chondromalacia of the right and left knees.  See Clemons vs. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the Board must weigh and assess the nature of the current condition of the veteran's disability when determining the breadth of the claim before it).

The issues of entitlement to service connection for a bilateral hip disability, secondary to service-connected chondromalacia for the right and left knees; a lumbar spine disability, to include as secondary to service-connected knee disabilities; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed July 2007 rating decision, the RO denied the Veteran's service connection claim for residuals of a hip injury, secondary to service-connected knee disabilities, finding there was no evidence of a current disability.

2.  Since the final July 2007 rating decision, new medical evidence has been associated with the claims file, which bears on the previously unestablished current disability element of the Veteran's service connection claim for residuals of a hip injury, secondary to service-connected knee disabilities.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision denying the service connection claim for residuals of a bilateral hip injury is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  Following the last final rating decision in July 2007, new and material evidence has been submitted to reopen the service connection claim for residuals of a bilateral hip injury.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran first initiated a service connection claim for residuals of a bilateral hip injury in January 2007.  January 2007 Letter from the Veteran (styled as a Notice of Disagreement).  The RO denied this claim in a July 2007 rating decision finding there was no evidence of a current disability.  July 2007 Rating Decision; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  He did not initiate an appeal, and this decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. 
§ 20.1103.

In January 2011, the Veteran petitioned to reopen the service connection claim for residuals of a bilateral hip injury.  January 2011 Statement in Support of Claim.  In response, the RO issued a rating decision in September 2012 granting his petition to reopen, but denying the claim once more finding that the nexus element of the claim had not been met.  See Shedden, supra. 
Irrespective of the RO's determination, the Board must independently assess whether new and material evidence has in fact been submitted in order to assume jurisdiction over the merits of this claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369-70 (Fed. Cir. 2001).

Generally, "new" evidence is defined as existing evidence not previously submitted to agency decisions makers, while "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The evidence must not be cumulative or redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.

Since the July 2007 rating decision, private treatment records from Dr. C.H.G.C. documenting chronic hip pain as well as an August 2012 Hip and Thigh Conditions VA Examination Report diagnosing the Veteran with bilateral iliotibial band syndrome have been associated with the claims file.  See August 2008 Trinity Clinic Rheumatology Treatment Record; December 2010 Letter from Dr. C.H.G.C.  These records clearly relate to the previously unestablished current disability element.  See Shedden, supra.  Therefore, a reasonable possibility of substantiating the claim has been raised.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that 38 C.F.R. § 3.156(a) creates a low threshold, interpreting the phrase "raises a reasonable possibility of substantiating a claim" as "enabling rather than precluding reopening").  


ORDER

New and material evidence having been received, the service connection claim for residuals of a hip injury, secondary to service-connected knee disabilities, is reopened.




REMAND

I.  Service Connection for a Bilateral Hip Disability 

The Veteran contends that his bilateral iliotibial band syndrome is caused by his service-connected knee disabilities.  See January 2011 Statement in Support of Claim.

The Veteran has undergone one VA examination with respect to this claim in August 2012.  See August 2012 VA Hip and Thigh Conditions VA Examination Report.  Upon examination, the VA examiner diagnosed him with bilateral iliotibial band syndrome.  Nevertheless, the VA examiner opined it was less likely than not proximately due to his service-connected knee disabilities.  Rather, the VA examiner opined it was more likely than not due to the aging process.  In rendering this opinion, the VA examiner failed to address whether his bilateral iliotibial band syndrome was aggravated beyond its natural progression by his service-connected knee disabilities.  Cf. El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Consequently, the August 2012 VA Hip and Thigh Conditions VA Examination Report is inadequate to adjudicate this claim and a remand is necessary for another VA examination.

II.  Service Connection for a Lumbar Spine Disability

The Veteran contends that his degenerative disc disease and spondylosis of the lumbar spine are caused by his service-connected knee disabilities.  See January 2011 Statement in Support of Claim.  In the alternative, he asserts that it is related to his back problems in service.  

In furtherance of this claim, the Veteran has been afforded one VA examination in August 2012.  See August 2012 Back Conditions VA Examination Report.  Following examination, the VA examiner diagnosed him with degenerative disc disease and spondylosis of the lumbar spine.  In pertinent part, the VA examiner opined it was less likely than not either diagnosis was proximately due to his service-connected knee disabilities.  Instead, the VA examiner opined these diagnoses were more likely than not due to the aging process.  In proffering this opinion, the VA examiner failed to address whether either of his current diagnoses was aggravated beyond its natural progression by his service-connected knee disabilities.  Cf. El-Amin, supra.  As a result, the August 2012 Back Conditions VA Examination Report is inadequate to adjudicate this theory of entitlement and a remand is necessary for another VA examination.

III.  Entitlement to TDIU

The Veteran contends that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See January 2011 Veteran's Application for Increased Compensation Based on Unemployability.

The Veteran reported receiving disability income from the Social Security Administration (SSA) during an August 2012 VA examination.  August 2012 Hip and Thigh Conditions VA Examination Report.  However, the Board notes there are no records from SSA associated with the claims file and no requests have been made for the same.  As such, a remand is necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the Veteran's relevant SSA records.

2. Once the first request has been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his claimed bilateral hip disability.

After reviewing the record, the examiner should:

a. Identify all current and prior diagnoses of a hip condition, bilateral or otherwise, to include bilateral iliotibial band syndrome.
b. Reconcile all prior diagnoses of a hip condition with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each current diagnosis and any prior diagnosis that cannot be reconciled with the current findings, opine as to whether it is at least as likely as not (50 percent probability or greater) proximately due to his service-connected knee disabilities and explain why.

d. As to any diagnosis that is not proximately due to his service-connected knee disabilities, opine as to whether it is at least as likely as not (50 percent probability or greater) aggravated by his service-connected knee disabilities and explain why.

e. In rendering an opinion, the examiner should address the positive nexus opinion contained in the December 2010 letter from Dr. C.H.G.C.

f. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements of record.

3. Once the first request has been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his claimed lumbar spine disability.

After reviewing the record, the examiner should:

a. Identify all current and prior diagnoses of a lumbar spine condition, to include degenerative disc disease and spondylosis.

b. Reconcile all prior diagnoses of a lumbar spine condition with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each current diagnosis and any prior diagnosis that cannot be reconciled with the current findings, opine as to whether it is at least as likely as not (50 percent probability or greater) proximately due to his service-connected knee disabilities and explain why.

d. As to any diagnosis that is not proximately due to his service-connected knee disabilities, opine as to whether it is at least as likely as not (50 percent probability or greater) aggravated by his service-connected knee disabilities and explain why.

e. In rendering an opinion, the examiner should address the positive nexus opinion contained in the December 2010 letter from Dr. C.H.G.C.

f. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements of record.

4. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.  Issue a supplemental statement of the case to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


